Citation Nr: 1521347	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for a disability manifested by indigestion.  

3.  Entitlement to service connection for impotence.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1963 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for rhinitis, service connection for indigestion, and impotence, and found that new and material evidence had not been received to reopen a claim for service connection for diabetes mellitus (herein diabetes).

The issue of service connection diabetes was previously denied in an unappealed July 2006 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for diabetes.

The Veteran provided testimony during a videoconference hearing before the undersigned in February 2015.  A transcript is of record.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for a disability manifested by indigestion, service connection for impotence, and the claim to reopen service connection for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current rhinitis disability has not been demonstrated during the course of the present claim for compensation benefits.  


CONCLUSION OF LAW

The criteria for service connection for rhinitis have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in December 2011 and an opinion was provided in an October 2012 addendum.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran filed the current claim for service connection for rhinitis in October 2011.  The Board notes that in the claim, he reported that the issue had been previously denied; however, there is no evidence in the record that the issue of service connection for rhinitis has ever been adjudicated by VA.  Therefore, the issue has been developed as an original claim.  

A review of the medical evidence of record dated since October 2011 fails to demonstrate a diagnosis of or treatment for rhinitis.  Moreover, the Veteran received a VA examination in December 2011, in which the examiner noted a diagnosis of rhinitis during service in 1967, but found no current disability.  In an October 2012 addendum, an examiner stated that the Veteran does not carry a current diagnosis of allergic rhinitis.  The examiner noted that he was not currently prescribed medication for rhinitis, has not received treatment for rhinitis since the claim was filed, and that the December 2011 VA examiner did not find any pertinent physical findings, complications, conditions, signs, or symptoms related to the diagnosis of rhinitis.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that a runny nose and sinus congestion may be due to upper respiratory illness is commonly known and, therefore, the Veteran's claim that his respiratory symptoms in service were due to chronic rhinitis has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2011 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Given the lack of medical evidence demonstrating a current disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for rhinitis, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for rhinitis is denied.  


REMAND

Although the Veteran did not serve in Vietnam, pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam.  See M21-1MR, Part IV.ii.2.C.10 (o), (s).  Specifically, the M21-1MR provides that several items of development should be performed, including requesting that the Veteran provide the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10 (o).  If sufficient information is obtained, the RO is to furnish the Veteran's detailed description of exposure to Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

If Compensation Service does not confirm that herbicides were used as alleged, and the Veteran has provided sufficient information to permit a search by the United States Joint Services Records Research Center (JSRRC) guidelines, the RO should send a request to the JSRRC for verification of exposure to herbicides.  Id.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, the RO is to refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.

In this case, the Veteran has alleged in-service exposure to herbicides being stored in Okinawa.  It does not appear that the steps outlined in the VA Adjudication Manual have been followed, including the first step of contacting the Veteran to request that he provide the approximate dates, location, and nature of the alleged exposure.   This development must be done before this claim can be adjudicated.  

The Veteran has reported that the symptom of indigestion and that this began during service.  A VA examination must be provided in order to determine if the Veteran has a current disability manifested by indigestion, and if so, whether that disability is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the reported exposure to herbicides in Okinawa as outline in the procedures in the VA Adjudication Manual set forth for verification of herbicide exposure in locations other than the Republic of Vietnam.  

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability manifested by indigestion is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities manifested by or related to the Veteran's symptom of indigestion.  

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability manifested by or related to indigestion had onset in service or is otherwise related to a disease or injury in service, including herbicide exposure, if it has been verified.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  Consideration should be given as to whether any additional development or examination is required in light of the new evidence and, if so, it should be completed.  Then, if any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


